Citation Nr: 1530809	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  13-00 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1962 to October 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service connected disabilities, specifically his posttraumatic stress disorder (PTSD) and degenerative disk disease, have rendered him unable to maintain substantially gainful employment.  The Veteran is also service-connected for radiculopathy of the right lower extremity, traumatic arthritis of the left wrist, bilateral hearing loss, tinnitus, residuals of shrapnel in the right lower leg and residuals of shrapnel in the right buttocks.  

Total disability ratings for compensation based on unemployability may be assigned when the schedular rating is less than total and the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that there are two or more disabilities, one of which is 40 percent disabling, and provided that in combination those disability ratings bring the combined rating to 70 percent.  38 U.S.C.A. § 4 .16.  The Veteran meets the schedular rating requirements for TDIU.

A VA Form 21-4192 completed by a representative of Utilitiquest LLC reflected that the Veteran last worked at the company in October 2010 and that his employment with the company ended because "Job/Project ended."

In a December 2010 general medical examination, the Veteran noted that he stopped working as a site surveyor after undergoing back surgery in September 2010. 

A December 2010 VA PTSD examination report reflects a review of a previous VA examination dated in June 2009 in which the Veteran was struggling at his job because he was becoming more depressed and suffered from arthritis pain.  The examiner noted a September 2010 correspondence from the Veteran's employer which noted that the Veteran did not handle stress well and seemed irritated and withdrawn.  The Veteran had begun to neglect his duties and was repositioned to a desk job.  He needed to be reminded to stay on task and did not interact with his co-workers.  

The Veteran noted that he quit his job because he was "falling behind in everything."  The examiner stated that the Veteran had been at his last job for 10 years and had recently quit because he could no longer physically do the work.  He had previously worked at a job for 26 year before the company moved out of town.  He had also been fired from a car dealership.  

At a December 2010 VA spine examination, the Veteran noted that his spine condition did not affect his ability to work.  The examiner reported that the Veteran had functional range of motion of his low back.  He was not in excruciating pain during the examination and no radiculopathy or neuropathic signs which suggested weakness were found.  The examiner opined that the Veteran was not excluded from employability by his low back condition.   

The examiner also reported that the Veteran's service-connected left wrist showed functional range of motion without significant pain.  The examiner opined that the condition would not limit the Veteran's ability to be employed.  

At an August 2014 VA PTSD examination, the Veteran reported having worked at Kimberly Clark for 26 years.  After that, he reported that he tried to sell cars but was terminated from that position.  He reported that he worked at H&R Block and as a utility locator until he had back surgery in 2010.  Occupational impairment was noted by the examiner as the Veteran had difficulty getting along with co-workers or supervisors. 

Based on the evidence, it is unclear whether the current severity of the Veteran's service-connected disabilities precludes him from obtaining or maintaining a substantially gainful occupation.  The Board finds that additional employment information and a VA examination and opinion regarding the Veteran's employability as a result of all service-connected disabilities, either separately or jointly, must be obtained.  Also, given that the current record reflects the Veteran has not worked full-time since 2010 and that he has reported he stopped working in 2010 because of a spine surgery, the Veteran should be asked whether he has applied for Social Security Administration (SSA) disability benefits.  If so, VA should attempt to obtain these potentially relevant records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a VA Form 21-8940 "Veterans Application for Increased Compensation Based on Unemployability" to provide updated information on his employment history.

2.  Ask the Veteran if he has ever applied for Social Security Administration (SSA) disability benefits.  If so, all records related to the Veteran's application for SSA disability benefits, including any medical records, must be requested and associated with the Veteran's claims file unless it is determined that such records either do not exist or that further efforts to obtain them would be futile.

3.  After allowing a reasonable time for response to the development actions described above, schedule the Veteran for a VA examination for the purpose of ascertaining the impact of his service-connected disabilities on his occupational functioning.  The examiner must review the claim file and must note that review in the examination report.  The examiner should set forth all examination findings, with the complete rationale for all conclusions reached.  

The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, either individually or in the aggregate render him unable to secure or follow a substantially gainful occupation, regardless of his age or nonservice-connected disabilities.  In particular, the examiner must describe the limitations, if any, resulting from his service-connected disabilities, which would impact occupational functioning.

If the examiner finds that the Veteran's service-connected disabilities do not render him unable to obtain and maintain substantially gainful employment, the examiner should describe the type of employment the Veteran would be capable of performing with his current service-connected disabilities, considering his current skills and educational background, but not considering his age or nonservice-connected disabilities.

2.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




